DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 2/18/2021.  Claims 1, 14 and 28 have been canceled and claims 31-33 have been added.  Claims 2-13, 15-27 and 29-33 are now pending.  
3.	In view of the Response and further consideration, the previous rejections of claims 1, 2, 10, 11, 14, 18 and 23 under 35 U.S.C. 112(b), claims 1-5, 14-19, 22 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer, Jr. et al. (US Patent 3,265,647), claims 1-4, 6, 8, 14, 17-19 and 22 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Zhang et al. (US 2018/0215945), claims 1-4, 9-13, 15-21 and 23-26 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Gimeno Santos et al. (US 2016/0244367), claims 1-3, 6-8, 14, 17-19, 27 and 28 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Zhang (CN 109235833), and claims 29 and 30 under 35 U.S.C. 103(a) as obvious over Zhang et al. (US 2018/0215945) as applied to claims 1-4, 6, 8, 14, 17-19 and 22, and further in view of Shi (CN 205296736) are withdrawn.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Allowable Subject Matter

6.	Claims 2-13, 15-27 and 29-33 will be allowed when the above rejections are overcome.
7.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Schaeffer, Jr. et al. (US Patent 3,265,647), Zhang et al. (US 2018/0215945), Gimeno Santos et al. (US 2016/0244367), and Zhang (CN 109235833).
	Schaeffer, Jr. et al. disclose a flooring composition comprising a curable epoxy resin having a viscosity in the range of 400-3000 centipoises, a curing system, and a graded mineral aggregate filler, wherein the composition is thoroughly blended to have good mixing (claim 1, col. 4, lines 35-44).
	Zhang et al. ‘945 disclose a floor coating composition comprising epoxy (AEH-2014), amine hardener (ANQUAMINE 721), and particles (mica), wherein the composition is mixed homogeneously (abstract, Examples 1 and 2 in Table 3, [0081]).  
Gimeno Santos et al. disclose a flooring composition comprising epoxy, amine hardener, and aggregates, wherein the composition is mixed (claims 1 and 10, Example 2).  
	Zhang ‘833 discloses a floor coating composition comprising epoxy, curing agent, and graded sand, wherein the composition has good uniformity (abstract, claim 1).  
	Thus, Schaeffer, Jr. et al., Zhang et al., Gimeno Santos et al., and Zhang do not teach or fairly suggest the claimed method of treating a floor.

Response to Arguments

8.	Applicants’ arguments filed on 2/18/2021 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the action above.

Conclusion
	 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762